DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-19, 21, 24-25 and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,975,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the critical features of the instantly claimed invention (e.g. configured to permit the flow of at least 100 gallons per minute) are claimed in ‘583. The references previously cited reasonably suggest the limitations not explicitly claimed in ‘583.
Claims 13-19, 21, 24-25 and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,570,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the critical features of the instantly claimed invention (e.g. configured to permit the flow of at least 100 gallons per minute) are claimed in ‘628. The references previously cited reasonably suggest the limitations not explicitly claimed in ‘628.
Claims 13-19, 21, 24-25 and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,777,489. Although the claims at issue are not identical, they are not patentably distinct from each other because the critical features of the instantly claimed invention (e.g. configured to permit the flow of at least 100 gallons per minute) are claimed in ‘489. The references previously cited reasonably suggest the limitations not explicitly claimed in ‘489.

Claim Rejections - 35 USC § 103
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Day, US 2,182,795 in view of Huber, US 2014/0373943.
Regarding claims 28-30:
Day discloses a trench drain that could be used for an elevator but does not expressly disclose what flow rate it permits or what size pipe it is configured to couple to.
Huber discloses a drain valve that can be used for buildings, floors, basements, exterior paved area, etc. (para. 0003) wherein drainage capacity can be altered for different applications by altering the drain diameter wherein 5 inch diameter achieves 132 gal/min or greater (para. 0065). Huber additionally suggests the use of a 4 inch drain for lower flow rates.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to configure the drain passageway of Day to have a 5 inch diameter allowing for greater than 100 gal/min flow rates in order to provide flow for an application that demands it (e.g. one of the many applications for the drains listed by Huber or Day). A modification of drain diameter to achieve higher flow rates yields no extraordinary or unexpected results as suggested by Huber. Additionally, it would have been obvious to provide a drainage outlet that is configured for attaching to 4 inch drain pipe, the alteration being directed to size and yielding no extraordinary or unexpected results. It is noted and emphasized that, as claimed, the passageway is required to be configured to be coupled to a 4 inch drain pipe and configured to permit a flow of at least 100 gallons per minute of water therethrough. It is not required that the passageway include both a 4 inch drain pipe and wherein the 4 inch drain pipe permits a flow of 100 gallons per minute. Day modified in view of Huber reasonably suggests a passageway that may be configured to permit a flow of at least 100 gallons per minute. Additionally Huber suggests wherein the passageway may be configured to be coupled to a 4 inch drain pipe.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Day, US 2,182,795 in view of Huber, US 2014/0373943 further in view of Stonecipher et al., US 2013/0326806.
Regarding claim 31:
Day does not, though Stonecipher discloses one or more anchor straps (20, refer to Fig. 2) extending outwardly from the trench proximate the base wall.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide anchor straps as suggested by Stonecipher to the trench drain of Day in order to provide a means for a flush installation and attachment (para. 0033 of Stonecipher).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Day, US 2,182,795 in view of Huber, US 2014/0373943 further in view of Sisk, US 2,779,430
Regarding claim 36:
Day discloses a plurality of bars including axes that are parallel and perpendicular to respective sidewall but does not expressly disclose wherein each bar has a top surface oriented perpendicular to one of the plurality of side walls and a pair of side surfaces extending from the top surface toward the base wall, and wherein both side surfaces are oriented oblique to one of the plurality of side walls.
Sisk discloses bars for a drain wherein each bar has a top surface oriented perpendicular to one of the plurality of side walls and a pair of side surfaces extending from the top surface toward the base wall, and wherein both side surfaces are oriented oblique to one of the plurality of side walls.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the cross-sectional shape of the bars of Sisk for the round shape of Day in order to promote flow of fluid into the drain. Further, the medication is directed to changing from one known bar shape to another known bar shape.

Allowable Subject Matter
Claims 13-19, 21, 24-25 and 27-36 would be allowable if a timely filed terminal disclaimer is submitted and accepted.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art includes numerous examples of trench drains usable as elevator trench drains but fails to anticipate or reasonably suggest the combination specifically disclosing wherein the drain passageway includes an upper section defining a first diameter proximate the base wall and a lower section defining a second diameter proximate the distal end, and wherein the ratio of the first diameter to the second diameter is between 1.3 and 1.7 (claim 13 and its dependents); wherein the drain passageway includes an upper section defining a first diameter proximate the base wall, a lower section defining a second diameter proximate the distal end, and an intermediate section extending between the upper section and the lower section, wherein the first diameter is greater than the second diameter, and wherein the axial length of the upper section is greater than the axial length of the lower section (claim 21 and its dependents).

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Huber discloses a 4 inch diameter capable of achieving at least 73 gallon per minute rather than at least 100 gallons per minute flow rate, the claim does not positively recite a 4 inch diameter drain passageway. Rather, it states, “wherein the distal end of the drain passageway is configured to be coupled to a 4 inch pipe, and wherein the drain passageway is configured to permit the flor of at least 100 gallons per minute of water therethrough [emphasis added by the examiner]. The prior art of Day in view of Huber suggests that drainage opening diameter can be modified to permit greater flow. Further, whether a 4, 5 or even 10 inch drain passageway, the passageway is configured to be coupled to a 4 inch pipe, as by an adaptor or any other type of coupling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633